Citation Nr: 0712851	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  05-19 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Louis, Missouri



THE ISSUE

Entitlement to nonservice-connected death pension benefits 
based on status as a surviving spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. W. O.

ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1968, and died in December 1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.       


FINDINGS OF FACT

1.  The veteran and the appellant were married in October 
1977.

2.  The veteran and the appellant were divorced in May 1988, 
in Missouri.  

3.  The veteran died in December 1997.


CONCLUSION OF LAW

Basic eligibility requirements for nonservice-connected 
disability pension benefits based on status as a surviving 
spouse are not met.  38 U.S.C.A. § 101(3) (West 2002); 38 
C.F.R. §§ 3.1(j), 3.50 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant has filed a claim for VA benefits as the 
surviving spouse of the veteran.  A surviving spouse may 
qualify for pension, compensation, or Dependency and 
Indemnity Compensation (DIC), if the marriage to the veteran 
occurred before or during his service, or after his service 
if certain requirements are met.  38 U.S.C.A. § 1541; 38 
C.F.R. § 3.54.  A "surviving spouse" is defined, in part, 
as a person of the opposite sex whose marriage to the veteran 
meets the requirements of 38 C.F.R. § 3.1(j) and who was the 
spouse of the veteran at the time of the veteran's death.  38 
U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

The appellant is the former spouse of the deceased veteran.  
The record reflects that she and the late veteran were 
married in October 1977.  The record includes a copy of 
Decree of Dissolution of the Circuit Court of Warren County, 
Missouri, indicating that they divorced in May 1988.  The 
validity of a divorce decree, regular on its face, will be 
questioned by VA only when such validity is raised as an 
issue by a party thereto, or a person whose interest in a 
claim for VA benefits would be affected thereby.  38 C.F.R. § 
3.206.  The appellant does not raise an issue of validity of 
her divorce from the veteran.  She has testified that she and 
the veteran legally terminated their marriage in 1988.  And 
there is nothing in the record to indicate that the divorce 
decree of record is not an exact copy of the authentic decree 
of the Circuit Court of Warren County, Missouri, or that the 
contents therein are inaccurate with respect to the date of 
the marriage, or the date of dissolution of the marriage, or 
the parties divorced.  Also of record is a copy of a death 
certificate noting the veteran's death in December 1997, 
nearly a decade after the legal dissolution of the veteran's 
and appellant's marriage.  The death certificate also 
indicates that the veteran was divorced.

Based on the foregoing, as of the veteran's death in December 
1997, the veteran and appellant were no longer legally 
married.  Nonetheless, the appellant claims that she should 
be deemed the veteran's surviving spouse for the purposes of 
establishing entitlement to certain VA death pension 
benefits.  The Board is aware of her written statements and 
Board hearing testimony to the effect that she is disabled 
because she was born with a speech impediment.  She also 
reported that, despite the legal dissolution of their 
marriage, she and the veteran had continued to cohabitate in 
the same household through the veteran's death.  She 
explained that she and the veteran had divorced solely to 
ensure that she is qualified to receive certain Social 
Security Administration (SSA) benefits.  Of record are SSA 
records reflecting that the effective date of the appellant's 
SSA disability status was established merely days after the 
date of dissolution of the marriage.  The appellant appears 
to be asserting that, therefore, she should be deemed to have 
been, in effect, the veteran's "common law" wife 
notwithstanding the 1988 divorce.  At the Board hearing, 
W. O., the appellant's neighbor, testified to his belief that 
the veteran and appellant were legally married even after 
1988, as they, to his knowledge, had continued to cohabitate 
in the same home.  As further support for the apparent 
contention that she and the veteran had lived together as 
would a legally married couple, the appellant said that she 
bore the veteran's biological child, a daughter, in May 1994.  
The birth certificate, issued by the state of Missouri, 
reflects the child's birth surname that is the appellant's 
maiden name and does not reflect the veteran's name as that 
of the father of the child.      

The validity of a marriage for VA purposes is determined 
based upon the law of the jurisdiction where the parties 
resided at the time of the marriage or when the rights to 
benefits accrued.  38 C.F.R. § 3.1(j); see Sanders v. Brown, 
6 Vet. App. 17, 19 (1993).  As reflected in the Board hearing 
transcript, the appellant's representative conceded that, to 
his knowledge, the state of Missouri does not recognize 
common law marriage, and nothing else in the record indicates 
the contrary.  The Board's review of Missouri law indicates 
that Missouri does not recognize common law marriages as 
valid.  MO. REV. STAT., Chapter 451, Section 451.040.  Nor 
would the birth of the appellant's daughter in 1994, even if 
the Board were to assume the truth of the assertion that that 
child is the veteran's and appellant's biological child 
notwithstanding the lack of support for that assertion based 
on the birth certificate, because that assumption would not 
result in a favorable decision in this case so long as the 
state of Missouri does not recognize the validity of common 
law marriages.  The law governing status for entitlement to 
the surviving benefits sought is clear that a "surviving 
spouse" is qualified for such benefits.  Because the 
appellant was not legally married to the veteran when he 
died, the appellant is not so entitled.  While the Board 
appreciates the appellant's unfortunate circumstances, the 
Board is without authority to grant the benefits sought based 
on equitable considerations.  See 38 U.S.C.A. §§ 503, 7104; 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

In sum, the appellant is not a "surviving spouse" for the 
purpose of claiming DIC, death pension benefits, and accrued 
benefits.  Because she fails to meet the definition of 
"surviving spouse" for the purposes of legal entitlement to 
death benefits, further development of facts would not 
substantiate her claim.  38 C.F.R. 
§ 3.159(d) (2006).  There is no contention, or evidence, that 
the veteran and appellant were not divorced in 1988.  Nor is 
there any indication in the record, in the context of the 
applicable law, of any evidence that would substantiate the 
claim that has not already been obtained.  Thus, the Board 
concludes that it need not further discuss VA compliance with 
the duties to notify and assist.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  And 
where, as here, the law, and not the facts, is dispositive, 
the claim must be denied because of the absence of legal 
merit or the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to nonservice-connected death pension benefits 
based on status as a surviving spouse is not shown.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


